Exhibit 10.1

AMENDMENT TO RESTRICTED STOCK TRUST AGREEMENT

UNDER THE 1993 STOCK INCENTIVE PLAN

This Amendment (the “Amendment”) is hereby entered into effective as of April
21, 2006, by and between Wyeth (the “Company”) and Jack M. O’Connor (the
“Trustee”).

W I T N E S S E T H

WHEREAS, the Company and the Trustee entered into on April 20, 1994, a
Declaration of Trust and Trust Agreement (the “Trust Agreement”), to implement
various Restricted Stock Performance Award Agreements entered into from time to
time by and between the Company and key employees and directors initially under
the 1993 Stock Incentive Plan and the 1994 Restricted Stock Plan for
Non-Employee Directors; and

WHEREAS, the Trust Agreement has been amended from time to time; and

WHEREAS, the Company and the Trustee desire to further amend the Trust Agreement
as provided herein.

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto hereby agree as follows, effective as of January 1, 2006:

1. The Trust Agreement shall be referred to as “The Restricted Stock Trust
Agreement Under the Wyeth Stock Incentive Plans”.

2. All references in the Trust Agreement to “the Plan” shall be deemed to
include each of the following plans of the Company (i) the 1993 Stock Incentive
Plan, (ii) the 1996 Stock Incentive Plan, (iii) 1999 Stock Incentive Plan,
(iv) the 2002 Stock Incentive Plan, (v) the 2005 Stock Incentive Plan, (vi) the
1994 Restricted Stock Plan for Non-Employee Directors and (vii) the 2006
Non-Employee Directors Stock Incentive Plan.

3. The first two sentences of Section 6.3 of the Trust Agreement are hereby
amended to read in their entirety as follows:

Each Participant shall have the right and shall be afforded the opportunity to
instruct the Trustee how to vote the shares of Company Stock held in such
Participant’s Account. The Trustee shall only vote shares of Company Stock for
which he receives instructions from a Participant. Accordingly, the Trustee
shall have no right to, and shall not, vote shares of Company Stock for which he
receives no instruction from a Participant.

4. Except as specifically set forth herein, all other provisions of the Trust
Agreement shall remain unchanged and in full force effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
April 21, 2006.

 

By:   /s/ Jack M. O’Connor   Jack M. O’Connor By:   /s/ Mary Katherine Wold  

Mary Katherine Wold

Wyeth

 

Attested:

/s/ Eileen M. Lach

Eileen M. Lach

Corporate Secretary